DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/20, 4/9/20, 3/24/20 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Forster et al (Pub No: 2012/0281698) as applied to claims above, and further in view of Li (Pub No: 2015/0163151).


As to claim 1, Forster teaches a data packet forwarding method applied to a virtual network (Forster, [0010], a method for receiving and forwarding packets in a created virtual network) in which control and forwarding are separated (Forster, Fig 3, a controller and forwarding system are separate), wherein the virtual network comprises a controller (Forster, Fig 3, controller #18) and a forwarding device (Forster, [0014], forwarding system 13), and wherein the method comprises: 
receiving, by the forwarding device, a first default flow entry of the virtual network (Forster, [0054], there is a default forwarding path in the flow table entries) from the controller (Forster, [0044], the forwarding switch system 14 receives flow table with flow table entries), wherein the first default flow entry of the virtual network instructs the forwarding device to send a data packet in the virtual network to a specified forwarding device when the forwarding device looks up a first flow table based on a match item of the data packet in the virtual network but no flow entry is hit (Forster, [0054][0063], the packet is forwarded  to a default path when no match is hit with flow entries to link 16) ; 
receiving, by the forwarding device, a first data packet from an end system (ES) in the virtual network (Forster, [0061] receiving a packet from a device on its port); and 
sending, by the forwarding device, when the forwarding device looks up the first flow table based on a match item of the first data packet but no flow entry is hit, the first data packet to the specified forwarding device using the first default flow entry of the virtual network (Forster, [0054][0063], the packet is forwarded  to a default path when no match is hit with flow entries to link 16). 

Forster does not explicitly teach sending, when the controller is faulty.
However, Li teaches sending, when the controller is faulty (Li, [0035], automatically replacing and forwarding packets when the controlling physical router fails).


As to claim 14, Forster teaches a forwarding device applied to a virtual network (Forster, [0010]  Fig 3, a forwarding system for  receiving and forwarding packets in a created virtual network) in which control and forwarding are separated (Forster, Fig 3, a controller and forwarding system are separate), wherein the virtual network comprises a controller and the forwarding device (Forster, Fig 3, a controller and forwarding system are separate), and wherein the forwarding device comprises: at least one processor; and a computer-readable storage medium storing instructions to be executed by the at least one processor to cause the forwarding device (Forster, Fig 3 #14) to: 
receive a first default flow entry of the virtual network from the controller (Forster, [0054], there is a default forwarding path in the flow table entries) (Forster, [0044], the forwarding switch system 14 receives flow table with flow table entries), wherein the first default flow entry of the virtual network instructs the forwarding device to send a data packet in the virtual network to a specified forwarding device when the forwarding device looks up a first flow table based on a match item of the data packet in the virtual network but no flow entry is hit (Forster, [0054][0063], the packet is forwarded  to a default path when no match is hit with flow entries to link 16); 
receive a first data packet from an end system (ES) in the virtual network (Forster, [0061] receiving a packet from a device on its port); 
determine to use the first default flow entry of the virtual network to forward the first data packet when the forwarding device looks up the first flow table based on a first match item of the first data packet but no flow entry is hit; and send the first data packet to the specified forwarding device (Forster, [0054][0063], the packet is forwarded  to a default path when no match is hit with flow entries to link 16).
Forster does not explicitly teach sending, when the controller is faulty.
However, Li teaches sending, when the controller is faulty (Li, [0035], automatically replacing and forwarding packets when the controlling physical router fails).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Forster and Li to send when the controller is faulty the default flow entry, because the setup of a virtual network for routing and switching provides for a scalable, reliable and cost efficient methods (Forster, [0002]).

Allowable Subject Matter
Claims 2-9, 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13 and 22-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/               Primary Examiner, Art Unit 2469